Name: 94/953/EC: Commission Decision of 20 December 1994 amending for the third time Council Directive 91/68/EEC on animal health conditions governing intra-Community trade in ovine and caprine animals
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  health;  agricultural activity
 Date Published: 1994-12-31

 Avis juridique important|31994D095394/953/EC: Commission Decision of 20 December 1994 amending for the third time Council Directive 91/68/EEC on animal health conditions governing intra-Community trade in ovine and caprine animals Official Journal L 371 , 31/12/1994 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 64 P. 0234 Swedish special edition: Chapter 3 Volume 64 P. 0234 COMMISSION DECISION of 20 December 1994 amending for the third time Council Directive 91/68/EEC on animal health conditions governing intra-Community trade in ovine and caprine animals (94/953/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), as amended by the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Annex A, Chapter I, (II), 2 (i) thereof, Whereas Annex A, Chapter I, (II) (2) (i) of Directive 91/68/EEC lays down that random checks must be carried out in holdings in any Member State or region officially recognized as brucellosis-free with a view to proving that the Member State or region remains free of the disease; Whereas, as a result of the review of this provision, which had to be carried out before the entry into force of the Accession Treaty, alternative random checks should be provided for, starting in the second year after the Member State or region is recognized as brucellosis-free; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex A, Chapter I, (II) (2) (i) of Directive 91/68/EEC is hereby replaced by the following: '(i) - the first year following recognition of a Member State or region as brucellosis-free (Br. melitensis), random checks carried out at either holding or slaughterhouse level show with a confidence rating of 99 % that less than 0,2 % of the holdings were infected, or at least 10 % of the ovine and caprine animals over six months of age have undergone a test carried out in accordance with Annex C with negative results; - annually, from the second year following recognition of a Member State or region as brucellosis-free (Br. melitensis), random checks carried out at either holding or slaughterhouse level show with a confidence rating of 95 % that less than 0,2 % of the holdings were infected, or at least 5 % of the ovine and caprine animals over six months of age have undergone a test carried out in accordance with Annex C with negative results; - the provisions laid down in the above two indents may be amended in accordance with the procedure laid down in Article 15.' Article 2 This Decision shall enter into force on 1 January 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 19.